Citation Nr: 1452773	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  12-11 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a mental disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for left shoulder bicep tendonitis (claimed as bicipital tendinopathy).  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1980 to June 1988; and June 2011 to September 2011; and in the United States Army from November 2002 to October 2003; and October 2004 to April 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 ratings decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied both service connection for PTSD and left shoulder bicep tendonitis.

A review of the Virtual VA paperless claims processing system noted additional medical documents pertinent to the present appeal.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD or any mental disorder related to military service.

2. With resolution of the doubt in the Veteran's favor, a left shoulder bicep tendonitis (bicipital tendinopathy) was incurred in-service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a mental disorder to include PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for service connection for left shoulder bicep tendonitis have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board will discuss the relevant laws which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code (38 U.S.C.A.); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (38 C.F.R.) and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to Vet.App.).

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). 

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).


Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

The RO advised the Veteran by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Service Connection: Mental Disorder to include PTSD

The Veteran claims that he has PTSD as a result of his active duty service. Specifically, he contends that he feels an overwhelming sense of guilt because he sent two servicemen under his command on missions that ended in their deaths. The Board has construed the claim in accordance with Clemons v. Shinseki, 23 Vet.App. 1 (2009) (observing that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim). The Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a mental disorder to include PTSD and the appeal is denied.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
The threshold consideration for any service connection claim is the existence of a current disability. PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The Veteran has been treated at a VA mental health facility for PTSD by mental health professionals. In September 2010, the Veteran was voluntarily admitted to a VA facility for suicide watch after an altercation with his wife. A VA social worker then recorded an Axis I diagnosis of PTSD, with reported nightmares of his claimed stressor, as well as financial, social, and marital problems. Post-service medical records include extensive contemporaneous clinical treatments for various psychiatric disorders, to include PTSD, since 2010.

In January 2011, the Veteran was afforded a VA C&P examination. Towards development of his claim, the examiner noted the Veteran's reports of irritability in social situations, marital/family issues, financial/employment problems, as well as his suicidal tendencies. The Veteran reported irritability when he is around other people, even an incident where he physically attacked a co-worker. The examiner noted the Veteran's in-service stressor and the guilt he felt as a result of those incidents. 

However, the examiner did not diagnose the Veteran with an Axis I diagnosis for PTSD. The examiner stated that the Veteran's in-service stressors are not related to his current array of symptoms, and do not meet the full DSM-IV diagnostic criteria for a diagnosis of PTSD. Significantly, the examiner opined that the Veteran's "constellation of symptoms" were "entirely inconsistent" and "unusual" with what is typically seen to establish this type of mental illness. The examiner, instead, noted a provisional Axis I diagnosis for undifferentiated somatoform disorder and found that this disorder was also not related to any incident of military service. 

The January 2011 VA C&P examiner's opinion is the most probative medical evidence diagnosing the Veteran's disorder, because it is clearly factually informed, medically based and responsive to this inquiry. The examiner provided a full and complete rationale for his opinion which was based on an in-person interview and a full review of the claims file. The examiner reviewed the Veteran's medical history, to include the Veteran's previous diagnoses, and determined that the Veteran did not have an Axis I diagnosis for PTSD under the full DSM-IV diagnostic criteria. 

While the Veteran has been treated for PTSD, these records indicate medical treatment only and on their face are not based on a comprehensive review of the Veteran's history or clinical findings under the DSM-IV criteria. In evaluating the probative value of competent medical evidence, the value of medical opinion evidence lies on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The credibility and weight to be attached to these opinions are within the province of the adjudicators. See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing medical data). It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

The Board accords greater probative value to the opinion of the January 2011 VA examiner because of his medical expertise in evaluating psychiatric disorders.  The VA examiner has more specialized training in the mental health field.  Indeed, the examiner in his analysis consulted the entirety of the Veteran's claims file, to include post-service VA mental health treatment records, and concluded, nonetheless, that the evidence of record did not support a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125. The examiner also provided an analysis and opinion for his diagnosis under the full DSM-IV criteria. Accordingly, the Board finds the VA examiner's opinion dispositive of the medical question of whether the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 (2002). However, as a lay person, the Veteran is not competent to provide evidence as to complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Therefore, the Veteran's opinion is not competent with regard to an assessment as to a diagnosis of any psychiatric disorder.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for PTSD must be denied.

Service Connection: Left Shoulder Bicep Tendonitis

The Veteran also claims that his currently diagnosed left shoulder bicep tendonitis is the result of a left shoulder injury he sustained in service in February 2008. His  STRs indicate that the Veteran sustained a left shoulder injury from falling from an armored vehicle while in service, and although the Veteran's symptoms appear to have varied, he has reported relatively continuous symptoms since the in-service incident. Given these findings, the evidence is in approximate balance and the appeal will be granted. 

The Veteran is diagnosed with chronic left shoulder tendonitis. After the Veteran was discharged from active duty, post-service VA treatment records dating from April 2010 to March 2010 noted flare-ups and pain in the Veteran's left shoulder and elbow, in addition to loss of motion, strength and grip. The Veteran was prescribed physical therapy as well as medication for the pain. Additionally, VA treatment records from as recent as July 2013, diagnosed the Veteran with left shoulder tendonitis, and prescribed Tramadol for the pain. Although a VA examiner found that the left shoulder symptoms were not likely related to service, the examination report does not fully account for the episodic flare-ups since the Veteran's discharge from service.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 
 

ORDER

Service connection for a mental disorder, to include PTSD and somatoform disorder, is denied.

Service connection for left shoulder bicep tendonitis is granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


